

113 HR 3755 IH: Union Tax Fairness Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3755IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Perry (for himself and Mr. Gosar) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide that the reinsurance fee for the transitional reinsurance program under the Patient Protection and Affordable Care Act be applied equally to all health insurance issuers and group health plans.1.Short titleThis Act may be cited as the Union Tax Fairness Act of 2013.2.Application of reinsurance feeNotwithstanding any other provision of law, the payments required to be made by health insurance issuers and third party administrators (on behalf of group health plans) under section 1341(b)(1)(A) of the Patient Protection and Affordable Care Act (42 U.S.C. 18061(b)(1)(A)) shall be applied equally to all such issuers and administrators and may not be waived on behalf of any such issuer, administrator or group health plan.